—Judgment unanimously modified on the facts and as modified affirmed without costs, in accordance with the following memorandum: The court failed to give defendant credit for the sum of $5,500 which plaintiff concedes was paid. Defendant, however, has not established that she is entitled to any further relief. Thus the judgment is modified to reflect the $5,500 payment; interest must be adjusted accordingly. (Appeal from judgment of Supreme Court, Oswego County, Sullivan, J.—attorney’s fees.) Present—Callahan, J. P., Doerr, Den-man, Green and Pine, JJ.